COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  MAX GROSSMAN,                                  §              No. 08-19-00272-CV

                        Appellant,               §                 Appeal from the

  v.                                             §               384th District Court

                                                 §            of El Paso County, Texas
  CITY OF EL PASO,
                                                 §              (TC# 2017-DCV2528)
                        Appellee.
                                                 §

                                           ORDER

       The Court sets the following briefing schedule:

        •   The clerk’s record and reporter’s record are due to be filed in this Court on November
            4, 2019—the Monday following ten days from the filing date of the notice of appeal.

        •   Appellant’s Brief shall be due in this Court twenty days from filing of the
            clerk’s/reporter’s record, whichever occurs later.

        •   Appellee’s Brief shall be due in this Court twenty days from the date the Appellant’s
            Brief is filed.

        •   Appellant’s Reply Brief, if any, shall be due in this Court seven days from the date
            the Appellee’s Brief is filed.

       A submission date will be determined at a later date and the parties will be provided with

advanced notice of the setting.

       IT IS SO ORDERED this 25th day of October, 2019.


                                     PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.